Citation Nr: 9905060	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  93-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the 
right first metatarsal due to infection and ulcer.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This appeal arose from a February 1993 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO).  Subsequent rating actions were issued 
in July and September 1993.  In May 1994, the veteran 
testified at a personal hearing at the RO; in September 1994, 
the hearing officer issued a decision, which continued to 
deny the veteran's claim for compensable evaluations for his 
service-connected scar and hemorrhoids.  In January 1995, a 
rating action was issued to the veteran.  In April 1997, he 
testified at a personal hearing before a member of the Board 
sitting in Washington, DC.  In June 1997, the Board remanded 
the issues of entitlement to compensable evaluations for the 
scar and hemorrhoids for additional development.  This 
decision also refused to reopen the claim for entitlement to 
service connection for rheumatoid arthritis.  The veteran 
then requested service connection for peripheral neuropathy 
secondary to Agent Orange exposure and also requested that 
his claim for service connection for rheumatoid arthritis be 
reopened; these claims were denied by the RO by a rating 
action issued in March 1998.  That same month, the RO 
provided the veteran a supplemental statement of the case 
which informed him of the continued denials for compensable 
evaluations for his scar and hemorrhoids.

The veteran's representative, in the January 1999 Informal 
Hearing Presentation, has requested that the March 1998 
rating action that found that no new and material evidence 
had been submitted to reopen the claim for entitlement to 
service connection for rheumatoid arthritis be returned to 
the RO for re-consideration in light of Hodge v. West, 155 F. 
3d 1356 (1998) (which invalidated the provision of Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which required that, in 
order for additional evidence to be "material," it had to 
present a reasonable possibility of changing the outcome in 
light of all the evidence of record).  The Hodge court had 
found that the Colvin test was unnecessarily stringent and 
was also inconsistent with 38 C.F.R. § 3.156(a), which merely 
requires that the newly submitted evidence "..be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  However, the Board does 
not find that Hodge creates a different basis for 
consideration of the veteran's appeal to trigger the 
requirement of referring the case to the RO first in order to 
avoid prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It is noted that 38 C.F.R. § 3.156(a) 
has always been the controlling regulation in "new and 
material" cases; Hodge merely invalidated the Court of 
Veterans Appeal's interpretation of that regulation, not the 
regulation itself.  Therefore, it is found that there would 
be no prejudice to the veteran in determining entitlement to 
the benefit requested under the provisions of 38 C.F.R. 
§ 3.156(a) without prior referral to the RO.

The veteran's representative also requested that this issue 
be returned to the Board so that the RO can apply Hodge 
retroactively to the evidence submitted between 1991 and 
1997.  However, Hodge was decided after the final 
adjudication of his claim by the Board in June 1997.  
Therefore, Hodge would not have retroactive effect in 
relation to such a final adjudication.  C.f. VAOGCPREC 9-94, 
59 Fed.Reg. 27309 (1994).  The veteran is always free to file 
either another motion for reconsideration of the June 1997 
Board decision or to file a claim of clear and unmistakable 
error in that decision.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

In his April 1998 substantive appeal, the veteran appears to 
be raising the following claims:  whether new and material 
evidence has been submitted to reopen his claims for service 
connection for hypertension and skin rashes, and service 
connection for impotence, Sjogren's syndrome and iron 
deficiency anemia.  However, as these claims are not 
inextricably intertwined with an issue on appeal, and have 
not been properly prepared for appellate review at this time, 
they are hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right first metatarsal scar is manifested 
by subjective complaints of occasional pain and swelling, 
with objective findings of a 3mm hyperpigmented, nonraised 
area, that was not swollen and displayed no defect, deformity 
or tenderness to palpation and caused no limitation of 
function of the right foot.

2.  The veteran's hemorrhoids are manifested by one small 
external skin tag, with no evidence of prolapse.

3.  The veteran has not been shown by competent medical 
evidence to suffer from peripheral neuropathy which can be 
related to his period of service, specifically to exposure to 
Agent Orange or other herbicides.

4.  The Board refused to reopen the claim of entitlement to 
service connection for rheumatoid arthritis in June 1997.

5.  Additional evidence submitted since that time fails to 
show that rheumatoid arthritis manifested in service, nor 
does it show that it manifested to a compensable degree 
within one year of his service separation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the right 
first metatarsal scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.31, Codes 7803, 7804, 7805 (1998).

2. The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 7336 
(1998).

3.  The veteran has not presented a well grounded claim for 
service connection for peripheral neuropathy due to exposure 
to Agent Orange.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

4.  Evidence received since the Board refused to reopen the 
claim for entitlement to service connection for rheumatoid 
arthritis is new but is not material, so that the claim is 
not reopened, and the June 1997 decision of the Board is 
final.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 
7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 3.307, 3.309, 
20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Compensable evaluations for the 
service-connected right first metatarsal 
scar and hemorrhoids

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Right first metatarsal scar

The veteran's service medical records revealed that, between 
September 2 and 15, 1969, he was treated for an infected 
right foot, with an ulcer on the dorsal aspect.  A VA 
examination conducted in April 1971 noted the presence of a 
superficial scar, that was slightly discolored on the right 
foot.  It was about 3/4 of an inch in circumference.  It was 
not adherent, was freely movable and caused no interference 
with the function of the foot or the joints.

The veteran was examined by VA in October 1990.  This noted a 
one and one-half cm scar on the dorsal aspect of the right 
foot over the middle of the first metatarsal.  This scar was 
nontender and not attached to the underlying structure.  
There was no residual deformity.  The veteran was re-examined 
by VA in February 1993.  A 3 mm scar was noted on the 
anterior aspect of the right foot.  It was well healed, with 
no tenderness, ulceration or deformity.  There was no 
limitation in the veteran's ability to walk.  

The veteran then testified at personal hearings conducted in 
May 1994 and April 1997.  At the 1994 hearing, he stated that 
he had tenderness over the scar.  During the latter hearing, 
he stated that his foot scar was very painful and would swell 
quite a bit.  He indicated that it would bother him when he 
wore shoes.

VA examined the veteran in January 1998.  He alleged that he 
experienced occasional pain and swelling of the area, which 
resulted in pain when walking and caused him to ambulate with 
a limp.  The objective examination noted a 3 mm slightly 
hyperpigmented, non-raised area over the dorsal aspect of the 
right foot over the "second" metatarsal.  There was no 
localized swelling, defect or deformity and there was no 
apparent tenderness to palpation.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998)

According to the applicable criteria, a 10 percent evaluation 
is warranted for superficial scars which are tender and 
painful on objective demonstration, as well as for ones which 
are poorly nourished with repeated ulceration.  38 C.F.R. 
Part 4, Codes 7803, 7804 (1998).  Scars may also be rated on 
limitation of function of the part affected.  38 C.F.R. Part 
4, 7805 (1998).

After a careful review of the evidence, it is found that a 
compensable evaluation for the veteran's right scar is not 
warranted.  While the veteran stated during the January 1998 
VA examination that this scar was occasionally painful, there 
was no objective demonstration of such pain or of tenderness 
during the examination.  Rather, it was found that there was 
no apparent tenderness to palpation.  These findings are 
consistent with previous examinations in 1990 and 1993, both 
of which failed to demonstrate any tenderness, pain or other 
disabling residual of the scar.  Moreover, there is no 
objective evidence that this scar is poorly nourished with 
repeated ulceration.  While he suffered an ulceration during 
service, there is no evidence of record that would suggest 
that this ulceration ever recurred.  Finally, there is no 
objective indication that this scar has adversely affected 
the functioning of the right foot.  Therefore, it is found 
that a compensable evaluation is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected right foot scar.

Hemorrhoids

The veteran's service medical records indicated that he was 
treated for a small external hemorrhoid in April 1968.  
Following service, in May 1983, he was hospitalized at a VA 
facility for a period of observation and evaluation.  Small 
external hemorrhoidal tags without bleeding or tenderness 
were present.

The veteran was examined by VA in October 1990.  An anal and 
rectal examination was normal.  There were no visible or 
palpable hemorrhoids.  During a February 1993 VA examination, 
he complained of occasional mild anal discomfort.  A 
proctoscope examination showed several moderate sized 
internal hemorrhoids, one of which was bleeding slightly.  
The impression was moderate sized internal hemorrhoids, 
currently essentially asymptomatic.

A March 1994 VA outpatient treatment record noted his 
complaint of a slight amount of bleeding.  He described 
moderate constipation, with a bowel movement every other day.  
He also indicated that he had amenia.  The examination 
revealed external hemorrhoids, which were not inflamed or 
bleeding.  A stool sample was trace hemoccult positive.  The 
impression was possible iron deficiency anemia and mild 
constipation.

During a May 1994 personal hearing, the veteran indicated 
that he had bleeding and discomfort.  

A July 1994 VA outpatient treatment record noted that the 
veteran had thrombosed hemorrhoids.  A private physician 
noted in April 1997 that the veteran had anemia (iron 
deficiency) apparently due to his hemorrhoids.  He was noted 
to have both internal and external hemorrhoids, and surgical 
intervention was recommended.

The veteran testified at a personal hearing in April 1997.  
The veteran's representative pointed out the private 
physician's finding that the veteran's hemorrhoids were 
thrombosed and referred to the recommendation for surgical 
treatment.  The veteran stated that his condition was very 
severe and that he experienced recurrent bleeding, usually 
three to four times per month.  He stated that he used both 
suppositories and sitz baths.

The veteran was seen by VA on an outpatient basis between 
December 1994 and November 1997.  These records noted his 
complaints of hemorrhoid pain in December 1995.  On September 
30, 1996, he complained of itching and burning for one week.  
The rectal examination noted small external hemorrhoids with 
a small fissure.  In February 1997, there was no evidence of 
either internal or external hemorrhoids.  A November 1997 
record found positive rectal tenderness and positive internal 
mucosal irregularity.

VA examined the veteran in January 1998.  He complained of 
intermittent bleeding, burning and itching.  The objective 
examination found one small skin tag and no prolapse of 
internal hemorrhoids.  There was also no prolapse with 
straining.

According to the applicable criteria, a 0 percent evaluation 
is warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation requires large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  38 C.F.R. Part 4, 
Code 7336 (1998).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veteran's service-
connected hemorrhoids is not warranted.  While the veteran 
currently suffers from what have been described as moderate 
hemorrhoids, there was no indication during the January 1998 
VA examination that these were large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue, thus 
suggesting frequent recurrences, as would be required to 
justify a compensable evaluation.  In fact, large or 
thrombosed hemorrhoids were not shown on VA examination or 
outpatient treatment since thrombosed hemorrhoids were noted 
on one occasion in July 1994.  The private physician did not 
characterize the veteran's hemorrhoids as large or 
thrombosed.  Therefore, it is found that the current 
evaluation adequately compensates the veteran for his present 
degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected hemorrhoids.


II.  Service connection for peripheral 
neuropathy due to exposure to Agent 
Orange

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of the exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (1998).

The new regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6) (1994).  The veteran's 
active duty included service in Vietnam during the Vietnam 
era.  Consequently, it is presumed that he was exposed to 
Agent Orange or other herbicide agents while in Vietnam.

A review of the veteran's service medical records found no 
reference to complaints of or treatment for peripheral 
neuropathy following exposure to herbicides.  The January 
1971 separation examination made no reference to any such 
disorder.

The first diagnosis of peripheral neuropathy was made in 
November 1997, some 26 years following his discharge from 
service.  This diagnosis was rendered after the veteran made 
complaints of feeling numb in both lower extremities in 
November and December 1997.  At that time, he indicated that 
this feeling of numbness had been present for the prior two 
months.  A VA record from February 1998 and a private record 
from August 1998 confirmed the diagnosis of peripheral 
neuropathy.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran has asserted that he suffers 
from peripheral neuropathy as a direct result of exposure to 
Agent Orange in service.  In cases where a veteran is 
claiming entitlement to service connection for disabilities 
due to Agent Orange exposure or other herbicides, the Court 
of Veterans Appeals (Court) held that the list of presumptive 
(for exposure to ionizing radiation) is exclusive in nature.  
See Combee v. Principi, 4 Vet. App. 78 (1993), denying en 
banc review, sub. nom., Combee v. Brown, 5 Vet. App. 248 
(1993) (Steinberg and Kramer, JJ., dissenting).  In other 
words, the veteran must show that he has developed a disease 
listed under the above regulations in order to avail himself 
of the presumptive provisions.  In reversing the Court, 
however, the Court of Appeals for the Federal Circuit held 
that a veteran is not precluded from showing direct service 
connection of a disease not appearing on the list of 
presumptive diseases.  Combee v. Brown, 34 F.3rd 1039 (Fed. 
Cir. 1994).

In this case, the veteran was diagnosed in November 1997 with 
a peripheral neuropathy, which had been present for about two 
months.  However, this disease is not the same as the disease 
noted in the above-noted regulations as being entitled to 
presumptive service connection.  The applicable regulation 
authorized presumptive service connection for acute and 
subacute peripheral neuropathy, which is defined in the 
regulation as  transient peripheral neuropathy that appears 
within weeks or months of the exposure to an herbicide agent 
and resolves within two years of the date of onset.  The 
veteran's peripheral neuropathy, which was not present within 
weeks or months of the exposure (resolving within two years 
of date of onset), is not the disease for which service 
connection under the applicable regulation was contemplated.  
As to directly showing service connection for peripheral 
neuropathy, there is no competent medical evidence or opinion 
linking his current peripheral neuropathy to service or to 
exposure to herbicides therein.  He is not competent to 
provide such an opinion.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant informs VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


III.  Whether new and material evidence 
has been submitted to reopen the claim 
for service connection for rheumatoid 
arthritis

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1998).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The evidence which was of record when the Board considered 
this case in June 1997 will be briefly summarized.  The 
service medical records showed no complaints of or treatment 
for rheumatoid arthritis.

The veteran complained of having arthritis throughout the 
1980's, but there was no confirmed diagnosis of this 
disorder.  He was examined by VA in October 1990.  He stated 
that he had had rheumatoid arthritis for the past five years, 
affecting his knees, ankles, shoulders and hips.  He reported 
having morning stiffness.  He did have an elevated 
erythrocyte sedimentation rate (ESR) of unknown etiology; his 
rheumatoid factor was 1:20 in November 1989.  The physical 
examination revealed that he had full range of motion in all 
joints, with subjective complaints of pain.  There was no 
objective evidence of synovitis.  There was a weakly positive 
rheumatoid factor, but there was no x-ray or bone scan 
evidence of arthritis.

VA outpatient treatment records from 1989 to 1991 diagnosed 
arthritis and questionable Reiter's syndrome.  A June 1993 VA 
examination noted that x-rays taken of the veteran's knees, 
shoulders and ankles were negative.  However, his 
sedimentation rate was 77 and his rheumatoid factor was 124, 
which was noted to be high.  A November 1993 VA outpatient 
record noted that he had rheumatoid arthritis; Reiter's 
syndrome was not found.  In January 1994, he was noted to 
have seropositive arthritis, which was noted to be very 
active despite medications.  He had multiple swollen joints 
and 4 to 5 hours of morning stiffness.  This diagnosis was 
confirmed in a February 1994 VA outpatient treatment record.

The veteran was examined by VA in February 1994.  This report 
noted that he had been diagnosed in the past with both 
Reiter's syndrome and rheumatoid arthritis; however, he now 
has a continued diagnosis of rheumatoid arthritis.  The feet, 
knees, neck, hands, shoulders and elbows were all affected.  
There was synovitis present in the joints of the hands and in 
the ankles.  The knees displayed effusion.  The rheumatoid 
factor was 124, which was noted to be grossly elevated and 
the sedimentation rate was 89.  The diagnosis was active 
rheumatoid arthritis with prominent involvement in the knees, 
ankles, and small joints of both hands.

During a May 1994 personal hearing, the veteran indicated 
that he first experienced joint pain in service, and that he 
was first diagnosed 12 years ago (1982).  His private 
physician stated in April 1997 that the veteran had active 
rheumatoid arthritis that seemed to be uncontrolled on 
current medications.  During an April 1997 personal hearing, 
the veteran stated that his rheumatoid arthritis was a 
manifestation of Reiter's syndrome.  He stated again that he 
was first diagnosed with rheumatoid arthritis 12 years ago.

Evidence submitted since the June 1997 Board denial included 
a June 1997 statement from the veteran's private physician.  
It was noted that this physician had seen the veteran in the 
rheumatology clinic.  He reported a 30 year history of 
rheumatoid arthritis.  The physician's records revealed he 
was being treated for active rheumatoid arthritis involving 
the left knee and both hands.  He was also having some 
symptoms in the right wrist and right shoulder.  An April 
1998 VA outpatient record again noted his report that he had 
had symptoms for 30 years.  He also reported that rheumatoid 
arthritis had been diagnosed in service.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not "material."  Accordingly, his claim is 
not reopened and the June 1997 decision of the Board remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in this 
case, consisting of the June 1997 private physician's letter 
and the April 1998 VA outpatient treatment record, is new in 
that it was presented to establish that the veteran's 
diagnosed rheumatoid arthritis had its onset in service.

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with the evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In the instant case, the additional evidence contains no 
objective proof whatever that the veteran was diagnosed with 
rheumatoid arthritis in service, or that it manifested to a 
compensable degree within one year of his separation from 
service.  While the veteran has asserted that his rheumatoid 
arthritis has been present for thirty years, having been 
found in service, it is noted that the objective evidence 
refutes this claim.  The service medical records are 
completely negative for this disease and there are no 
complaints concerning arthritis until the mid-1980's, over 
ten years following his discharge.  The evidence submitted 
since the June 1997 denial of the Board contains no competent 
medical evidence of the existence of this disorder in service 
or to a compensable degree within one year of separation.  
While these records noted the presence of rheumatoid 
arthritis for 30 years, this finding was based solely upon 
history as provided by the veteran, and not upon the 
objective evidence of record.  Such opinions, which are not 
enhanced by a review of all the relevant evidence of record, 
are not competent medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Therefore, a review of this evidence 
clearly does not show that it is so significant that it must 
be considered in order to decide the merits of the claim.  As 
such, the evidence is not "material" and does not serve to 
reopen his claim for service connection for rheumatoid 
arthritis.


ORDER

A compensable evaluation for the service-connected scar of 
the first metatarsal is denied.

A compensable evaluation for the service-connected 
hemorrhoids is denied.

Service connection for peripheral neuropathy due to exposure 
to Agent Orange is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for rheumatoid arthritis, the 
benefit sought on appeal must be denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

